DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2006-078965 A to Iwai et al..

Iwai et al. teach:
(claim 1)	A fixing device 90 comprising: 
a fixing belt 92 configured to fix toner to a sheet P; 
a pressure applying member 91 forming a nip portion N together with an outer peripheral surface of the fixing belt and configured to cause the fixing belt to peripherally rotate while applying pressure to the fixing belt at the nip portion; and 
a heater holding member 65+93a+93b holding a heater 82 that applies heat to the fixing belt, wherein the heater holding member includes: 
a side portion 93a+93b extending from the nip portion along an inner peripheral surface of the fixing belt and configured to guide the fixing belt; and 
a plurality of inclined ribs (pair of convex parts 632 closest to a center) that are disposed on the side portion to face the inner peripheral surface and are formed such that an interval between the inclined ribs is gradually narrowed as the inclined ribs proceed in a direction in which the fixing belt peripherally rotates (see FIG.4).
(claim 2)	The fixing device according to claim 1, wherein the heater holding member further includes a joint rib where the plurality of inclined ribs join (see FIG.6 where center ribs join).
(claim 3)	The fixing device according to claim 1, wherein the plurality of inclined ribs include a storage portion configured to store lubricant [0049].
(claim 4)	The fixing device according to claim 1, wherein the plurality of inclined ribs further include a joint portion configured such that lubricant accumulates therein, and the joint portion supplies the lubricant to the fixing belt (FIG.6, [0049-0051]).
(claim 5)	The fixing device according to claim 4, wherein the joint portion is inclined toward a downstream in a direction in which the fixing belt peripherally rotates [0050].
(claim 6)	The fixing device according to claim 1, wherein the side portion includes a downstream side portion 93b extending from the nip portion toward a downstream in a direction in which the fixing belt peripherally rotates, and the plurality of inclined ribs are disposed on the downstream side portion [0065].
(claim 7)	The fixing device according to claim 1, wherein the side portion includes an upstream side portion 93a extending from the nip portion toward an upstream in a direction in which the fixing belt peripherally rotates, and the plurality of inclined ribs are disposed on the upstream side portion [0065].
(claim 8)	An image forming apparatus comprising: the fixing device according to claim 1; and an image forming portion 1B configured to form an image on the sheet (FIG.1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARLENE HEREDIA whose telephone number is (571)272-8393. The examiner can normally be reached M-F: 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571)272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Arlene Heredia/Primary Examiner, Art Unit 2852